




EXHIBIT 10.1




SUPERIOR UNIFORM GROUP, INC.
2013 INCENTIVE STOCK AND AWARDS PLAN




1.     Purpose.




The Superior Uniform Group, Inc. 2013 Incentive Stock and Awards Plan has two
complementary purposes: (a) to attract and retain outstanding people as
officers, directors, employees, consultants and advisors, and (b) to increase
shareholder value. The Plan will provide participants incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company’s
common stock, receive monetary payments based on the value of such common stock,
or receive other incentive compensation, on the potentially favorable terms that
this Plan provides.




2.     Definitions.




Capitalized terms used in this Plan have the following meanings:




(a)     “Affiliates” means any corporation, partnership, joint venture, or other
entity during any period in which the Company owns, directly or indirectly, at
least twenty percent (20%) of the equity, voting or profits interest, and any
other business venture that the Committee designates in which the Company has a
significant interest, as the Committee determines in its discretion.




(b)     “Award” means a grant of Options, Performance Shares, Performance Units,
Restricted Stock, SARs or an annual incentive award under this Plan.




(c)     “Board” means the Board of Directors of the Company.




(d)     “Change of Control” means the occurrence of any one of the following
events:




(i)     any “Person” (as such term is defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that the
term “Person” shall not include (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company)
is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities that are beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
twenty-five percent (25%) or more of either the then outstanding shares of
Common Stock of the Company or the combined voting power of the Company’s then
outstanding voting securities; or




(ii)     the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on May 3, 2013,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least two-thirds ( 2/3) of the Directors then still in office who
either were Directors on May 3, 2013, or whose appointment, election or
nomination for election was previously so approved; or

 

 
 

--------------------------------------------------------------------------------

 

 




(iii)     consummation of a merger or consolidation of the Company with any
other corporation or approval of the issuance of voting securities of the
Company in connection with a merger or consolidation of the Company (or any
direct or indirect subsidiary of the Company) pursuant to applicable stock
exchange requirements, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least sixty percent (60%) of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing twenty-five percent (25%) or
more of either the then outstanding shares of Common Stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or




(iv)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (in one transaction
or a series of related transactions within any period of twenty-four
(24) consecutive months), other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least seventy-five
percent (75%) of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.




Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

 

(e)     “Change of Control Price” means the highest of the following: (i) the
Fair Market Value of the Shares, as determined on the date of the Change of
Control; (ii) the highest price per Share paid in the Change of Control
transaction; or (iii) the Fair Market Value of the Shares, calculated on the
date of surrender of the relevant Award in accordance with Section 14(d), but
this clause (iii) shall not apply if in the Change of Control transaction, or
pursuant to an agreement to which the Company is a party governing the Change of
Control transaction, all of the Shares are purchased for and/or converted into
the right to receive a current payment of cash and no other securities or other
property.




(f)     “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.




(g)     “Committee” means the Compensation Committee of the Board (or such
successor committee with the same or similar authority), which must be composed
solely of not less than two Directors, each of whom must qualify as an “outside
director” within the meaning of Code Section 162(m) and as a “non-employee
director” within the meaning of Rule 16b-3.

 

 
 

--------------------------------------------------------------------------------

 

 




(h)     “Common Stock” means the common stock of the Company, subject to
adjustment as provided in Section 14.




(i)     “Company” means Superior Uniform Group, Inc., a Florida corporation, or
any successor thereto.




(j)     “Director” means a member of the Board, and “Non-Employee Director”
means a member of the Board who is not also an employee of the Company or its
Affiliates.




(k)     “Director Awards” shall have the meaning set forth in Section 5(b).




(l)     “Effective Date” means the date the Company’s shareholders approve this
Plan.




(m)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.




(n)     “Fair Market Value” means, per Share on a particular date, the last
sales price on such date on the national securities exchange on which the Common
Stock is then traded, as reported in The Wall Street Journal, or if no sales of
Common Stock occur on the date in question, on the last preceding date on which
there was a sale on such exchange. If the Shares are not listed on a national
securities exchange, but are traded in an over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or on the
last preceding date on which there was a sale of Shares on that market, will be
used. If the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Committee, in
its discretion, but consistent with the requirements of the Code and other
applicable law, will be used.




(o)     “Option” means the right to purchase Shares at a stated price. “Options”
may either be “incentive stock options” which meet the requirements of Code
section 422, or “nonqualified stock options” which do not meet the requirements
of Code section 422.




(p)     “Participant” means (i) an officer or other employee of the Company or
its Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, or a consultant or advisor who provides services
to the Company or its Affiliates, who the Committee designates to receive an
Award under this Plan, and (ii) a Non-Employee Director who receives a Director
Award under Section 5(b) of this Plan.




(q)     “Performance Goals” means any goals the Committee establishes that
relate to one or more of the following with respect to the Company or any one or
more Subsidiaries or other business units: revenue; cash flow; net cash provided
by operating activities; net cash provided by operating activities less net cash
used in investing activities; cost of goods sold; ratio of debt to debt plus
equity; profit before tax; gross profit; net profit; net sales; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; Fair Market Value of Shares; basic earnings per share; diluted
earnings per share; return on shareholder equity; average accounts receivable
(calculated by taking the average of accounts receivable at the end of each
month); average inventories (calculated by taking the average of inventories at
the end of each month); return on average total capital employed; return on net
assets employed before interest and taxes; economic value added; return on
year-end equity; and/or in the case of Awards that the Committee determines will
not be considered “performance-based compensation” under Code section 162(m),
such other goals as the Committee may establish in its discretion.




(r)     “Performance Shares” means the right to receive Shares to the extent the
Company or Participant achieves certain goals that the Committee establishes
over a period of time the Committee designates consisting of one or more full
fiscal years of the Company, but not in any event more than five years.

 

 
 

--------------------------------------------------------------------------------

 

 




(s)     “Performance Units” means the right to receive monetary units with a
designated dollar value or monetary units the value of which is equal to the
Fair Market Value of one or more Shares, to the extent the Company or
Participant achieves certain goals that the Committee establishes over a period
of time the Committee designates consisting of one or more full fiscal years of
the Company, but in any event not more than five years.




(t)     “Plan” means this Superior Uniform Group, Inc. 2013 Incentive Stock and
Awards Plan, as amended from time to time.




(u)     “Restricted Stock” means Shares that are subject to a risk of forfeiture
and/or restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals during the period specified by the Committee
and/or upon the completion of a period of service, as determined by the
Committee.




(v)     “SAR” means the right to receive cash or Shares with a value equal to
the increase in the Fair Market Value of one or more Shares.




(w)     “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.




(x)     “Share” means a share of Common Stock.




(y)     “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations (other than the last
corporation in the chain) owns stock possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.




(z)     The term “Ten Percent Shareholder” shall mean an individual who owns
stock possessing more than ten percent (10%) of the combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporations
within the meaning of Code section 422.




3.     Administration.




(a)     Committee Administration. The Committee has full authority to administer
this Plan, including the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan or such Award into effect, and (iv) make all
other determinations necessary or advisable for the administration of this Plan.
All Committee designations, determinations, interpretations and other decisions
must be approved in the manner provided by the Company’s bylaws, the Committee’s
charter (if any) and applicable corporate law. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions made under or with respect to the Plan or any Award shall be
within the sole discretion of the Committee, any be made at any time, and are
final and binding on any person with an interest therein.




(b)     Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company any or all of the authority and responsibility of
the Committee, except that no such delegation to officers is permitted with
respect to individuals who are Section 16 Participants at the time any such
delegated authority or responsibility is exercised. The Board also may delegate
to another committee of the Board consisting entirely of Non-Employee Directors
any or all of the authority and responsibility of the Committee with respect to
individuals who are Section 16 Participants. If the Board has made such a
delegation, then all references to the Committee in this Plan include such other
committee or one or more officers to the extent of such delegation.

 

 
 

--------------------------------------------------------------------------------

 

 




(c)     No Liability. No member of the Committee, and no officer to whom a
delegation under subsection (b) has been made, will be liable for any act done,
or determination made, by the individual in good faith with respect to the Plan
or any Award. The Company will indemnify and hold harmless such individual to
the maximum extent that the law and the Company’s bylaws permit.




4.     Eligibility. The Committee may designate from time to time the
Participants to receive all Awards under this Plan. The Committee’s designation
of a Participant in any year will not require them to designate such person to
receive an Award in any other year. The Committee may consider such factors as
it deems pertinent in selecting a Participant and in determining the types and
amounts of Awards. In making such selection and determination, factors the
Committee may consider include: (a) the Company’s financial condition;
(b) anticipated profits for the current or future years; (c) the Participant’s
contributions or expected contributions to the profitability and development of
the Company or any Affiliate; and (d) other compensation provided to the
Participant. Non-Employee Directors may receive Awards under Section 5(b), and
are not eligible to receive any other Awards.




5.      Grants of Awards.




(a)     Discretionary Grants of Awards. Subject to the terms of this Plan, the
Committee has full power and authority to: (i) determine the type or types of
Awards to be granted to each Participant; (ii) determine the number of Shares
with respect to which an Award is granted to a Participant, if applicable; and
(iii) determine any terms and conditions of any Award granted to a Participant.
Awards under this Plan may be granted either alone or in addition to, in tandem
with, or in substitution for any other Award (or any other award granted under
another plan of the Company or any Affiliate). Tandem Awards may be granted
either at the same time as, or at different times from, the grant of the other
Awards (or awards) to which they relate. The Committee’s determinations need not
be the same for each grant or for each Participant.




(b)     Grants of Awards to Non-Employee Directors. On the date of each annual
meeting of shareholders of the Company during the term of this Plan, each
Non-Employee Director (including members of the Committee) will be eligible to
receive a grant on such meeting date of an Award (“Director Awards”) on such
terms and conditions as the Committee may determine. Subject to the terms of
this Plan, the Committee has full power and authority to: (i) determine the type
or types of Awards to be granted to each Non-Employee Director; (ii) determine
the number of Shares with respect to which an Award is granted to a Non-Employee
Director, if applicable; and (iii) determine any terms and conditions of any
Award granted to a Non-Employee Director. Non-Employee Directors will not be
eligible for any other Award under this Plan.




6.     Shares Reserved under this Plan.




(a)     Plan Reserve. Subject to subsection (c), an aggregate of 2.5 million
Shares are reserved for issuance under this Plan. The number of Shares reserved
for issuance under this Plan shall be reduced only by the number of Shares
delivered in payment or settlement of Awards. The limitations of this subsection
are subject to adjustments as provided in Section 14.




(b)     Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares or payment of cash
under the Award, then the Shares subject to, reserved for or delivered in
payment in respect of such Award may again be used for new Awards under this
Plan as determined under subsection (a), including issuance as Restricted Stock
or pursuant to incentive stock options. If Shares are issued under any Award and
the Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, or if previously owned Shares are delivered to the
Company in payment of the exercise price of an Award, then the Shares subject
to, reserved for or delivered in payment in respect of such Award may again be
used for new Awards under this Plan as determined under subsection (a),
including issuance as Restricted Stock, but such shares may not be issued
pursuant to incentive stock options.

 

 
 

--------------------------------------------------------------------------------

 

 




(c)     Addition of Shares from Predecessor Plan. After the Effective Date of
this Plan, if any Shares subject to awards granted under the Company’s 2003
Incentive Stock Option and Awards Plan would again become available for new
grants under the terms of such prior plan if the prior plan were still in
effect, then those Shares will be available for the purpose of granting Awards
under this Plan, thereby increasing the Shares available under this Plan as
determined under the first sentence of subsection (a). Any such Shares will not
be available for future awards under the terms of the Company’s 2003 Incentive
Stock Option and Awards Plan.




(d)     Incentive Stock Option Limitation. Notwithstanding anything to the
contrary, but subject to adjustments as provided in Section 14, the maximum
aggregate number of Shares that may be issued under this Plan pursuant to the
exercise of incentive stock options shall be 2.5 million Shares.




(e)     Section 162(m) Limitation. Notwithstanding anything to the contrary, but
subject to adjustments as provided in Section 14, the maximum number of Shares
with respect to which Awards may be granted to any individual employee during
any calendar year shall be 200,000 Shares. To the extent required by Section
162(m) of the Code, Shares which are canceled shall continue to be counted
against such limit.




7.     Options.




(a)     Eligibility. The Committee may grant Options to any Participant it
selects. The Committee must specify whether the Option is an incentive stock
option or a nonqualified stock option, but only employees of the Company or a
Subsidiary may receive grants of incentive stock options.




(b)     Exercise Price. For each Option, the Committee will establish the
exercise price, which may not be less than the Fair Market Value of the Shares
subject to the Option as determined on the date of grant. Notwithstanding
anything herein to the contrary, if an incentive stock option is granted to any
Participant who, at the time of grant, is a Ten Percent Shareholder, the
exercise price of such Option shall not be less than 110% of the Fair Market
Value of the Shares subject to the Option as determined on the date of grant and
the term of such Option shall not extend beyond five years from the date of
grant.




(c)     Terms and Conditions of Options. An Option will be exercisable at such
times and subject to such conditions as the Committee specifies, except that the
Option must terminate no later than 10 years after the date of grant. In all
other respects, the terms of any incentive stock option should comply with the
provisions of Code section 422 except to the extent the Committee determines
otherwise. The aggregate Fair Market Value of the stock for which an incentive
stock option is exercisable by a Participant for the first time during any
calendar year under the Plan and any other plans of the Company or its
subsidiaries may not exceed $100,000. To the extent this limitation is exceeded,
such incentive stock option shall automatically be treated as a nonqualified
stock option. This limit shall be applied by taking Options into account in the
order in which they were granted.




8.     Stock Appreciation Rights.

 

 
 

--------------------------------------------------------------------------------

 

 




(a)     Eligibility. The Committee may grant SARs to any Participant it selects.
The Committee may grant SARs in tandem with an Option or alone and unrelated to
an Option. Tandem SARs shall expire no later than the expiration of the
underlying Option, and must have the same date of grant as the underlying
Option.




(b)     Exercise of SARs. Tandem SARs may be exercised:




(i)     with respect to all or part of the Shares subject to the related Option
upon the surrender of the right to exercise the equivalent portion of the
related Option;




(ii)     only with respect to the Shares for which its related Option is then
exercisable; and




(iii)     only when the Fair Market Value of the Shares subject to the Option
exceeds the exercise price of the Option.




The value of the payment with respect to the tandem SAR may be no more than 100%
of the difference between the exercise price of the underlying Option (which, as
set forth in Section 7(b), may not be less than the Fair Market Value of the
Shares subject to the Option as determined on the date of grant) and the Fair
Market Value of the Shares subject to the underlying Option at the time the
tandem SAR is exercised.




(c)     Payment of SAR Benefit. Upon exercise of an SAR, the Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:




(i)     the excess of the Fair Market Value of a Share on the date of exercise
over the SAR exercise price; by




(ii)     the number of Shares with respect to which the SAR is exercised;




provided that the Committee may provide that the benefit payable on exercise of
an SAR shall not exceed such percentage of the Fair Market Value of a Share on
the date of grant as the Committee shall specify. For each SAR, the Committee
will establish the SAR exercise price, which may not be less than the Fair
Market Value of the Shares subject to the SAR as determined on the date of
grant. As determined by the Committee, the payment upon exercise of an SAR may
be in cash, in Shares that have an aggregate Fair Market Value (as of the date
of exercise of the SAR) equal to the amount of the payment, or in some
combination thereof.




9.     Performance and Stock Awards.




(a)     Eligibility for Performance and Stock Awards. The Committee may grant
awards of Restricted Stock, Performance Shares or Performance Units to
Participants the Committee selects.




(b)     Terms and Conditions. Each award of Restricted Stock, Performance Shares
or Performance Units may be subject to such terms and conditions as the
Committee determines appropriate, including, without limitation, a condition
that one or more Performance Goals be achieved for the Participant to realize
all or a portion of the benefit provided under the Award. However, an award of
Restricted Stock that requires the achievement of Performance Goals must have a
restriction period of at least one year, and an award of Restricted Stock that
is not subject to Performance Goals must have a restriction period of at least
three years. Notwithstanding the foregoing, the Committee may provide that the
restrictions imposed on Restricted Stock are accelerated, and that all or a
portion of the Performance Goals subject to an Award are deemed achieved, upon a
Participant’s death, disability or retirement. The Committee may determine to
pay Performance Units in cash, in Shares, or in a combination of cash and
Shares.

 

 
 

--------------------------------------------------------------------------------

 

 




10.     Annual Management Incentive Awards. The Committee may grant annual
incentive awards each year to such executive officers of the Company as it
selects. The Committee will determine all terms and conditions of the annual
incentive award. However, the Committee must require that payment of all or any
portion of the amount subject to the annual incentive award is contingent on the
achievement or partial achievement of one or more Performance Goals during the
period the Committee specifies. An annual incentive award must relate to a
period of at least one year except that, if the award is made at the time of
commencement of employment with the Company or on the occasion of a promotion,
then the award may relate to a period shorter than one year.




11.     Transferability. Each Award granted under this Plan is not transferable
other than by will or the laws of descent and distribution, except that a
Participant may, if and only to the extent the Committee allows and in a manner
the Committee specifies: (a) designate in writing a beneficiary to exercise the
Award after the Participant’s death; or (b) transfer any award. The Committee is
not obligated to approve or otherwise permit any Award to be transferred. In no
event shall an incentive stock option be transferable by the individual to whom
it was granted other than by will or the laws of descent and distribution, and
an incentive stock option is exercisable, during such individual’s lifetime,
only by such individual.




12.     Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.




(a)     Term of Plan. This Plan will terminate, and no Award may be granted more
than, ten (10) years after the Effective Date, unless the Board earlier
terminates this Plan pursuant to subsection (b).




(b)     Termination and Amendment. The Board may amend, alter, suspend,
discontinue or terminate this Plan at any time, subject to the following
limitations:




(i)     shareholders must approve any amendment of this Plan if required by:
(A) the rules and/or regulations promulgated under Section 16 of the Exchange
Act (for this Plan to remain qualified under Rule 16b-3), (B) the Code or any
rules promulgated thereunder (to allow for incentive stock options to be granted
under this Plan or to enable the Company to comply with the provisions of
Section 162(m) of the Code so that the Company can deduct compensation in excess
of the limitation set forth in that section), or (C) the listing requirements of
NASDAQ or any principal securities exchange or market on which the Shares are
then traded (to maintain the listing or quotation of the Shares on that
exchange); and




(ii)     shareholders must approve any of the following Plan amendments: (A) an
amendment to increase any number of Shares specified in Section 6(a) (except as
permitted by Section 14); (B) an amendment to shorten the restriction periods
specified in Section 9(b); or (C) an amendment to the provisions of
Section 12(e).




(c)     Amendment, Modification or Cancellation of Awards. Except as provided in
subsection (e) and subject to the requirements of this Plan, the Committee may
modify, amend or cancel any Award or waive any restrictions or conditions
applicable to any Award or the exercise of the Award, so long as any such action
does not increase the number of Shares issuable under this Plan (except as
permitted by Section 14). No such modification, amendment or cancellation shall
be made which would adversely affect the rights of a Participant under any Award
previously granted to such Participant without such Participant’s consent;
provided, however, that the Committee shall have the right to modify, amend or
cancel any outstanding Award or adopt other forms, policies and procedures
applicable to outstanding Awards (including amendments, policies and procedures
with retroactive effect) without the consent of any Participant (or other
interested party) if (i) the Committee determines that such action is necessary
or appropriate in order for the Company, this Plan or the Award to satisfy or
conform to any applicable law, rule, regulation or other legal requirement, to
any listing standard or other requirement of a national securities exchange, or
to any accounting standard or requirement, (ii) such action is permitted by
another provision of this Plan, or (iii) the Committee determines that such
action is not reasonably likely to significantly diminish the benefits provided
under such Award, or that any such diminishment has been adequately compensated,
in each case even if such action reduces, restricts or eliminates rights granted
under the Plan, an Award or Award Agreement prior to the modification, amendment
or cancellation.

 

 
 

--------------------------------------------------------------------------------

 

 




(d)     Survival of Committee Authority and Awards. Notwithstanding the
foregoing, the authority of the Committee to administer this Plan and modify or
amend an Award, and the authority of the Board to amend the Plan, shall extend
beyond the date of this Plan’s termination so long as any Award remains
outstanding. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and conditions
or the terms of this Plan.




(e)     Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Section 14, neither the
Committee nor any other person may decrease the exercise price for any
outstanding Option granted under this Plan after the date of grant nor allow a
Participant to surrender an outstanding Option granted under this Plan to the
Company as consideration for the grant of a new Option with a lower exercise
price.




(f)     Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of this Plan as it determines is necessary or appropriate for such purposes. Any
such amendment, restatement or alternative versions that the Committee approves
for purposes of using this Plan in a foreign country will not affect the terms
of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 12(b)(ii).




13.     Taxes.




(a)     Withholding. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares deliverable under this Plan after
giving the person entitled to receive such amount or Shares notice as far in
advance as reasonably practicable, and the Company may defer making payment or
delivery if any such tax may be pending unless and until indemnified to its
satisfaction. The Committee may permit a Participant to pay all or a portion of
the federal, state and local withholding taxes arising in connection with
(a) the exercise of a nonqualified stock option, (b) a disqualifying disposition
of Shares received upon the exercise of an incentive stock option, or (c) the
lapse of restrictions on Restricted Stock, by electing to (i) have the Company
withhold Shares otherwise issuable under the Award, (ii) tender back Shares
received in connection with such Award or (iii) deliver other previously owned
Shares, in each case having a Fair Market Value equal to the amount to be
withheld. However, the amount to be withheld may not exceed the total minimum
federal, state and local tax withholding obligations associated with the
transaction. The election must be made on or before the date as of which the
amount of tax to be withheld is determined and otherwise as the Committee
requires. The Fair Market Value of fractional Shares remaining after payment of
the withholding taxes may be paid to the Participant in cash.

 

 
 

--------------------------------------------------------------------------------

 

 




(b)     Section 409A of the Code. It is the intention of the Company that the
Options, SARs and Restricted Stock granted under this Plan will be exempt from
the requirements of Section 409A of the Code, and the other Awards granted under
the Plan will be exempt from, or will comply with the requirements of, Section
409A of the Code, and the Plan and the terms and conditions of all Awards and
Award Agreements shall be interpreted, construed and administered consistent
with such intent. The Committee shall have the right to amend the Plan and any
outstanding Awards or Award Agreements or adopt other forms, policies and
procedures applicable to the Plan, Awards and Award Agreements (including
amendments, policies and procedures with retroactive effect) without Participant
consent as may be necessary or appropriate to comply with the requirements of
Section 409A of the Code or an exemption thereto, even if the amendment reduces,
restricts or eliminates rights granted under the Plan, an Award or Award
Agreement prior to the amendment. Although the Company intends to administer the
Plan, Awards and Award Agreements in compliance with Section 409A of the Code or
an exemption thereto, the Company does not warrant that the terms of any Award
or Award Agreement or the Company’s administration thereof will be exempt from,
or will comply with the requirements of, Section 409A of the Code. The Company
shall not be liable to any Participant or any other person for any tax,
interest, or penalties that the person may incur as a result of an Award or
Award Agreement or the Company’s administration thereof not satisfying any of
the requirements of Section 409A of the Code.




14.     Adjustment Provisions; Change of Control.




(a)     Adjustment of Shares. In the event that, at any time or from time to
time, a stock dividend, stock split, reverse stock split, spin-off,
recapitalization, extraordinary dividend, or other equity restructuring (as
defined in Statement of Financial Accounting Standards No. 123 (revised)) occurs
that affects the Shares, the Committee shall, in such manner as it deems
equitable, adjust any or all of (i) the number and type of Shares subject to
this Plan (including the number and type of Shares that may be granted as
Restricted Stock or issued pursuant to incentive stock options, that may be
granted to a Participant in any fiscal year) and which may after the event be
made the subject of Awards under this Plan, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant, purchase, or exercise price
with respect to any Award. Such adjustment shall be made by the Committee in a
manner it deems equitable in order to prevent the enlargement or dilution of the
benefits or potential benefits intended to be granted under this Plan. Further,
the number of Shares subject to any Award payable or denominated in Shares must
always be a whole number, and upon any such adjustment the Shares subject to any
Award shall be rounded down to the nearest whole Share. It is intended that, to
the greatest extent possible, any adjustments contemplated by this Section 14(a)
be made in a manner that satisfies applicable legal, tax (including, without
limitation and as applicable in the circumstances, Section 424 and 409A of the
Code), and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.




(b)     Mergers and Other Corporation Transactions. In the event of any merger,
consolidation, combination, share exchange, acquisition of property or stock,
reorganization, dissolution, or other similar corporate transaction or event,
whether or not constituting a Change of Control, the Committee may (without the
consent of any Participant or other holder of an Award), in its discretion,
provide for or cause Awards to be assumed by the surviving corporation or its
parent, continued by the Company (if the Company is a surviving corporation),
cancelled in exchange for a payment of cash, substituted or exchanged for stock,
other securities, or other property, or any combination of the foregoing. Such
action shall be effective at such time and in such manner as the Committee
specifies based upon, to the extent relevant under the circumstances, the
distribution or consideration payable to holders of the Shares upon or in
respect of such event. Further, all outstanding Awards shall be subject to the
terms of any agreement governing any such merger, consolidation, combination,
share exchange, acquisition of property or stock, reorganization, dissolution or
other transaction or event. If an Award is cancelled in whole or in part in
exchange for a cash payment, the amount of such payment shall be determined by
the Committee, but if such transaction or event constitutes a Change of Control,
then such payment shall be at least as favorable to the holder as the greatest
amount the holder could have received in respect of such Award under subsection
(d).

 

 
 

--------------------------------------------------------------------------------

 

 




(c)     Issuance or Assumption. Notwithstanding any other provision of this
Plan, and without affecting the number of Shares otherwise reserved or available
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, the Committee may authorize the issuance
or assumption of awards upon such terms and conditions as it may deem
appropriate.




(d)     Change of Control. Except to the extent the Committee provides a result
more favorable to holders of Awards, in the event of a Change of Control:




(i)     each holder of an Option (A) shall have the right at any time thereafter
to exercise the Option in full whether or not the Option was theretofore
exercisable; and (B) shall have the right, exercisable by written notice to the
Company within 60 days after the Change of Control, to receive, in exchange for
the surrender of the Option, an amount of cash equal to the excess of the Change
of Control Price of the Shares covered by the Option that is so surrendered over
the purchase or grant price of such Shares under the Award; provided that the
foregoing shall not apply with respect to any portion of an Option that was
forfeited or cancelled upon a Participant’s termination of employment or service
prior to the date of the Change of Control;




(ii)     Restricted Stock that is not then vested shall vest upon the date of
the Change of Control and each holder of such Restricted Stock shall have the
right, exercisable by written notice to the Company within 60 days after the
Change of Control, to receive, in exchange for the surrender of such Restricted
Stock, an amount of cash equal to the Change of Control Price of such Restricted
Stock;




(iii)     each holder of a Performance Share and/or Performance Unit for which
the performance period has not expired shall have the right, exercisable by
written notice to the Company within 60 days after the Change of Control, to
receive, in exchange for the surrender of the Performance Share and/or
Performance Unit, an amount of cash equal to the product of the value of the
Performance Share and/or Performance Unit and a fraction the numerator of which
is the number of whole months which have elapsed from the beginning of the
performance period to the date of the Change of Control and the denominator of
which is the number of whole months in the performance period;




(iv)     each holder of a Performance Share and/or Performance Unit that has
been earned but not yet paid shall receive an amount of cash equal to the value
of the Performance Share and/or Performance Unit; and




(v)     all annual incentive awards that are earned but not yet paid shall be
paid, and all annual incentive awards that are not yet earned shall be deemed to
have been earned pro rata, as if the Performance Goals are attained as of the
effective date of the Change of Control, by taking the product of (A) the
Participant’s maximum award opportunity for the fiscal year, and (B) a fraction,
the numerator of which is the number of full or partial months that have elapsed
from the beginning of the fiscal year to the date of the Change of Control and
the denominator of which is 12.




For purposes of this Section 14, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit the value of which is equal to
the Fair Market Value of one or more Shares shall be based on, the Change of
Control Price.

 

 

 
 

--------------------------------------------------------------------------------

 

 

15.     Miscellaneous.




(a)     Other Terms and Conditions. The grant of any Award under this Plan may
also be subject to other provisions (whether or not applicable to the Award
awarded to any other Participant) as the Committee determines appropriate,
including, without limitation, provisions for:




(i)     if and to the extent permitted Section 409A of the Code, one or more
means to enable Participants to defer the delivery of Shares or recognition of
taxable income relating to Awards or cash payments derived from the Awards on
such terms and conditions as the Committee determines, including, by way of
example, the form and manner of the deferral election, the treatment of
dividends paid on the Shares during the deferral period or a means for providing
a return to a Participant on amounts deferred, and the permitted distribution
dates or events (provided that no such deferral means may result in an increase
in the number of Shares issuable under this Plan);




(ii)     the purchase of Shares under Options in installments;




(iii)     the payment of the purchase price of Options by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;




(iv)     if and to the extent permitted by Section 409A of the Code, provisions
giving the Participant the right to receive dividend payments or dividend
equivalent payments with respect to the Shares subject to the Award (both before
and after the Shares subject to the Award are earned, vested or acquired), which
payments may be either made currently or credited to an account for the
Participant, and may be settled in cash or Shares, as the Committee determines;




(v)     restrictions on resale or other disposition; and




(vi)     compliance with federal or state securities laws and stock exchange
requirements.




(b)     Employment. Nothing in the Plan or an Award agreement shall interfere
with or limit in any way the right of the Company or its Affiliates to terminate
any Participant’s employment or other service relationship at any time, nor
confer upon any Participant any right to continue in the capacity in which he or
she is employed or otherwise serves the Company or its Affiliates. Unless the
Committee provides otherwise in a Participant’s Award agreement, if a
Participant changes status from an employee to a Director, or vice versa, or
directly transfers employment among the Company or any of its Affiliates such
that the Participant does not cease to be an employee of the Company and its
Affiliates, the Participant shall not be considered to have terminated
employment or service under the terms of this Plan or the Participant’s Award
(except, in the case of an incentive stock option, as otherwise required by the
Code for purposes of determining the Option’s qualification as an incentive
stock option). However, in the event that the Company sells its entire interest
in an Affiliate, or sells a portion of its interest in such Affiliate so that
such entity no longer meets the definition of an Affiliate, then a Participant
at such entity will be considered to have terminated employment at such time for
purposes of this Plan and the Participant’s Award agreement unless the
Participant’s Award Agreement or the Committee provides otherwise.




(c)     Award Agreement. No Award granted under this Plan shall be effective
unless and until either (i) the Company and the Participant execute a written
agreement that sets forth the terms and provisions applicable to the
Participant’s Award, or (ii) the Company issues a written statement to a
Participant describing the terms and provisions of the Participant’s Award.

 

 
 

--------------------------------------------------------------------------------

 

 




(d)     No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Committee may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.




(e)     Unfunded Plan. This Plan is unfunded and does not create, and should not
be construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.




(f)     Requirements of Law. The granting of Awards under this Plan and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity.




(g)     Governing Law. This Plan, and all agreements under this Plan, should be
construed in accordance with and governed by the laws of the State of Florida,
without reference to any conflict of law principles.




(h)     Construction. Titles and heading to sections are for purposes of
reference only, and shall in no way limit, define or otherwise affect the
meaning or interpretation of the Plan. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, any
feminine term used herein also shall include the masculine, the plural shall
include the singular, and the singular shall include the plural.




(i)     Severability. If any provision of this Plan or any award agreement or
any Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any award agreement or any Award under any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, award agreement or Award, then such provision should be stricken as to
such jurisdiction, person or Award, and the remainder of this Plan, such award
agreement and such Award will remain in full force and effect.




(j)     Non-Exclusivity. The adoption of this Plan shall not preclude the
Company from maintaining or adopting any additional stock option, restricted
stock, incentive or other compensation plans or arrangements for any of its
officers, directors, employees or other service providers.




 